DETAILED ACTION
This Final action is responsive to communications: 07/22/2022.
Claims 11, and 18 have been amended. Claims 1-23 are pending. Claims 1, 11, and 18 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed.
No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01. The following title is suggested: 
“Systems, devices, and methods that include efficient usage of input/output (IO) breaks between column select (CS) sections of a wordline of a memory device.”

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2002/0109154 A1). Further supported by Ferris et al. (US 5163023 A) for limitation analysis.
Regarding independent claim 1, Lee teaches a memory device (Fig. 3 “integrated circuit memory device”) comprising:  a memory array comprising a plurality of memory cells (para [0004], para [0013]: memory cells, array connected to column select lines); 
a first column plane (Fig. 3: 32L) comprising a first plurality of column select lines (Fig. 3: 32L in context of para [0022]: column select lines), wherein the first plurality of column select lines are configured to access a first set of the plurality of memory cells (Fig. 3: cells with normal columns in 32L) associated with the first column plane (Fig. 3: 32L in context of para [0022]: memory cells connected to CSL’s of 32L. Limitation of column groups connected to a word is further supported by Ferris Fig. 1, Fig. 4, col. 2, lines 15-20); 
a second column plane (Fig. 3: 32R) comprising a second plurality of column select lines (Fig. 3: 32R in context of para [0022]: column select lines), wherein the second plurality of column select lines are configured to access a second set of the plurality of memory cells (Fig. 3: cells with normal columns in 32R) associated with the second column plane (Fig. 3: 32R in context of para [0022]: memory cells connected to CSL’s of 32R. Limitation of column groups connected to a word is further supported by Ferris Fig. 1, Fig. 4, col. 2, lines 15-20); and 
a column select line (e.g. Fig. 3: SCSL2R) shared between (term shared between is broad since applicant did not describe the term any further. In context of memory circuitry it is interpreted as having relationship between entities) the first column plane (SCSL2R is shared with 32L for functional redundancy) and the second column plane (SCSL2R is shared with 32R as part of right group/ plane and for common right group/ plane control scheme), 
wherein the column select line (e.g. Fig. 3: SCSL2R) is configured to access a third set of the plurality of memory cells associated with the first column plane (Fig. 3: cells with defective columns in 32L. See e.g. para [0013]) and a fourth set of the plurality of memory cells associated with the second column plane (Fig. 3: cells with defective columns in 32R. See e.g. para [0013], para [0026]).
Regarding claim 2, Lee teaches the memory device of claim 1, comprising: first input/output (IO) circuitry (Fig. 3: LIO2L, 35) configured to communicate first memory data with the first column plane (Fig. 3: 32L); and second IO circuitry (Fig. 3: LIO2R, 35) configured to communicate second memory data with the second column plane (Fig. 3: 32L. See para [0023]).
Regarding claim 3, Lee teaches the memory device of claim 2, wherein the column select line is configured to communicate third data with the first IO circuitry and communicate fourth data with the second IO circuitry (para [0024], lines 1-6).
Regarding claim 4, Lee teaches the memory device of claim 3, wherein the column select line comprises: a first column select gate (Fig. 5: switches shown between cells and LIO2L. See also Fig. 4) configured to control communication with the first IO circuitry (Fig. 3: LIO2L, 35); and 
a second column select gate (Fig. 5: switches shown between cells and LIO2R. See also Fig. 4) configured to control communication with the second IO circuitry (Fig. 3: LIO2R, 35).
Regarding claim 7, Lee teaches the memory device of claim 1, wherein the column select line comprises a shared redundant column select line (e.g. Fig. 3: SCSL2R) configured to replace, at least partially, one of the first plurality of column select lines, one of the second plurality of column select lines, or a combination thereof (e.g. Fig. 3: CSL2L or CSL2R can be replace).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Lee (US 2002/0109154 A1), in view of Ferris et al. (US 5163023 A).
Regarding independent claim 11, Lee teaches a system (memory system employing  “integrated circuit memory device” of Fig. 3) comprising: 


wherein the memory device (Fig. 3) comprises: 
a first column plane (Fig. 3: 32L) configured to access a first plurality of memory cells (Fig. 3: 32L in context of para [0022]: memory cells connected to CSL’s of 32L. Limitation of column groups connected to a word is further supported by Ferris Fig. 1, Fig. 4, col. 2, lines 15-20); 
a second column plane (Fig. 3: 32R) configured to access a second plurality of memory cells (Fig. 3: 32R in context of para [0022]: memory cells connected to CSL’s of 32R. Limitation of column groups connected to a word is further supported by Ferris Fig. 1, Fig. 4, col. 2, lines 15-20); and 
a shared (term shared between is broad in context of memory circuitry and interpreted as having relationship between entities) column select line (SCSL2R is shared with 32L for redundancy and SCSL2R is shared with 32R as part of right group/ plane with common control scheme) configured to access a first subset of the first plurality of memory cells (Fig. 3: cells with defective columns in 32L) and a second subset of the second plurality of memory cells (Fig. 3: cells with defective columns in 32R. See e.g. para [0013]).
Lee is silent with respect to memory device communicatively coupled to controller.
Ferris teaches – 
a controller (col. 4, lines 43-47: “processor or other control units” employed in memory system);
a memory device (Fig. 1 “memory circuit”) communicatively coupled to the controller (Fig. 1 in context of col. 4, lines 43-47). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ferris into the teachings of Lee such that a functional memory system with enhanced components and repair capability can be employed to “…increase the efficiency of repair of the memory circuit…”.
Regarding claim 12, Lee and Ferris teach the system of claim 11. Lee teaches wherein the first column plane is communicatively coupled to first input/output (IO) circuitry and the second column plane is communicatively coupled to second IO circuitry, wherein the first IO circuitry and the second I0 circuitry are separated by an IO break (Fig. 3: LIO2L, LIO2R in context of para [0022], para [0023]).
Regarding claim 13, Lee and Ferris teach the system of claim 12. Lee teaches wherein the shared column select line is coupled to the first IO circuitry and the second IO circuitry at the I0 break (Fig. 3: redundant column is operably coupled via IO sense amplifier and LIOL/ LIOR lines).
Regarding claim 14, Lee and Ferris teach the system of claim 11. Lee teaches  wherein: 
the first column plane (Fig. 3: 32L) comprises a first plurality of column select lines (para [0022]); 
the second column plane (Fig. 3: 32R) comprises a second plurality of column select lines (para [0022]); and 
each column select line of the first plurality of column select lines is activated in parallel with a corresponding column select line of the second plurality of column select lines (para [0026]).
Regarding claim 16, Lee and Ferris teach the system of claim 11. Ferris teaches further comprising a wordline driver (Ferris Fig. 1: 2) configured to control activation of wordlines, 
wherein a single wordline spans both the first column plane and the second column plane (See Ferris Fig. 1: row 0 spans across groups. See col. 4, lines 1-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ferris into the teachings of Lee such that a functional memory system with enhanced components can be employed to “…increase the efficiency of repair of the memory circuit…”.

Response to Arguments
Applicant has not provided sufficient reasons against the spec objection and the objection is maintained. See MPEP 606.01.
Applicant's arguments filed  07/22/2022 (pages 8-13)  regarding prior art rejection have been fully considered but they are not persuasive.
	1) Applicant argues that 102(a)(1) anticipation rejection of claim 1 over Lee (US 2002/0109154 A1) is not proper because Lee does not teach column select line shared between a first column plane and a second column plane to access memory cells associated with the first column plane and memory cells associated with the second column plane, as generally recited in independent claim 1. To support argument, applicant further states that the spare column select line SCSL2R does not access both memory cells of a first plane ( e.g., block 32R) and a second plane (e.g., 32L) (see Remarks 07/22/2022 pages 8-10).
	Applicant’s arguments are not persuasive because applicant has not provided sufficient reasons centering around the terms, language being used in claim e.g. “shared between” or, “shared”. See new illustrated rejection. Term “shared between” is broad since applicant did not describe the term any further in the claim. In context of memory circuitry it is interpreted as having or establishing relationship between two or, more entities. Term “shared between” or “shared” and very broad and can refer to physical sharing, functional sharing, system level sharing, signal sharing and can connotate many other meaning implying relationship, correlation, existence within a system where everything is dependent. Following Patents/ PGPUBS are cited where “shared between” or “shared” term is being used to imply different kinds of circuitry descriptions:
US 20220109102 A1: Fig. 1 and see [0044]: "Any one of the first switching element SW1, the second switching element SW2, and the third switching element SW3 may be shared between the magnetic domain wall movement elements 100 connected to the same wiring". 
US 20200411072 A1:  Fig. 3A, Fig. 3B and [0118]: "...first active regions 132 are shared between neighboring pairs of repetition units.."
US 20140133209 A1: Fig. 4-6, [0066]:  “…In another exemplary mode of operation, various components/resources in different layers of processor chips can be "shared" between different processors on different layers of processor chips…”
US 20160135188 A1: [0044] and FIG. 4: "... One skilled in the art will appreciate that the functional components shown in FIG. 4 and their associated functions may also be effected by other devices within a BSS ... or shared between various components in such a BSS"
US 20140072040 A1: Fig. 1: "The functions performed by the various components illustrated herein may be shared between the various components or performed entirely by different components and/or one or more processors executing code"
US 6131114 A: "..Signals are shared between the various components of a send/receive module on the basis of functional criteria..."
US 6606422 B1: FIG. 7 “…shows an example of how functions can be shared between the various components of a system…”
US 20120183058 A1: para [0020]: "The functions performed by the various components illustrated herein may be shared between the various components or performed entirely by different components and/or one or more processors executing code, such that the functions are not necessarily limited to being performed by any one illustrated component."
	Therefore based on the various uses illustrated above, of the term  “shared between” or, “shared”, the broad interpretation of the term is valid.

2) Applicant argues 35 USC 103 obviousness rejection of claim 11 over Lee (US 2002/0109154 A1) and Ferris et al. (US 5163023 A) is not proper because they do not teach alone or in hypothetical combination, do not teach or fairly suggest a shared column select line configured to access memory cells of a first column plane and memory cells of a second column plane, as generally recited in independent claim 11.
	See above response for claim 1.
Applicant has not argued substantively with respect to the dependent claim specific limitations and the previous rejections are relied upon.

Allowable Subject Matter
Claim 18-23 are indicated as allowable.
Claims 5-6, 8-10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  US5559749A, US20210166776A1, US11017879B1, US 2021/0241842 A1 disclosure applicable for all claims. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825